Citation Nr: 1147298	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  07-30 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a compensable disability rating for corneal scar, right eye. 

2. Entitlement to an initial compensable disability rating for allergic rhinitis. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2010.  A transcript of this proceeding is associated with the claims file.

The Board remanded the Veteran's appeal in May 2010.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the case it noted the Veteran's contentions that he lost his ability to work due to his service-connected disorders.  See letters dated in March 2007 and March 2010.  The Board found that the Veteran raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected right eye and allergic rhinitis disorders.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board further noted that while August 2006 and July 2007 VA examination reports note that the Veteran retired from his job with a financial service office in 2002, the reports did not indicate whether he retired due to age or a certain disability.

The Board remanded the claim with instructions that the Veteran be provided appropriate notice regarding the TDIU claim and then afforded a VA examination, after which the RO was to determine whether referral for consideration of extraschedular evaluations is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Subsequent to the May 2010 remand directive, the RO provided the Veteran appropriate notice with respect to his TDIU claim.  See August 2010 letter.  However, the record does not contain evidence that the Veteran was properly notified of the examinations requested by the Board's remand.  Although the Veteran provided his current address in a May 2010 statement, the July 2010 letter from the RO notifying him of the scheduled examinations was sent to the incorrect address.  In a subsequent August 2010 letter, the RO indicated that the Veteran's May 2010 letter was received and reported that the Veteran would be rescheduled for the examinations, as well as notified of this fact.  The record shows that the Veteran did not appear for the September 2010 examinations.  However, the August 2010 examination request contains an incorrect address, thus it unclear whether the notice for the September 2010 examinations was sent to the correct address.  

On remand, the Veteran should be notified of the scheduled examinations to identify the current level of impairment resulting from his service-connected right eye corneal scar and allergic rhinitis disorders and the effect of his service-connected disabilities on his ability to work via letter, and a copy included in the claims file.  Thereafter, a VA examination should be conducted. 

When the AMC/RO concludes development, the increased ratings and TDIU must be readjudicated on schedular and extraschedular bases, as warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination(s) to identify the current level of impairment resulting from his service-connected right eye corneal scar and allergic rhinitis disorders.  The claims folder must be made available to the examiners for review in connection with the examination.  All necessary tests should be conducted.  The Veteran must be notified of the scheduled examination(s) via letter, and a copy of this notice must be associated with the claims file.  

Following the examinations, the examiners must identify all residuals of the service-connected right eye corneal scar and allergic rhinitis disorders and answer the following question: 

Describe the effects, if any, of the service-connected right eye corneal scar and allergic rhinitis on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran's right eye corneal scar and allergic rhinitis would preclude him securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

A complete rationale for all opinions should be expressed.

2.  After completion of the foregoing, determine whether referral of the case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating under the provisions of 38 C.F.R. §§  3.321(b) and 4.16(b) is warranted. 

3.  After the development requested above has been completed, readjudicate the Veteran's claims.  If the decision with respect to any of the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


